Case: 21-50051      Document: 00516055013         Page: 1    Date Filed: 10/14/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   October 14, 2021
                                  No. 21-50051                      Lyle W. Cayce
                                Summary Calendar                         Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ernesto Lara-Hidalgo,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 3:20-CR-1617-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Ernesto Lara-Hidalgo appeals his conviction after a stipulated bench
   trial of one count of illegal reentry in violation of 8 U.S.C. § 1326(a) and
   (b)(1). Lara-Hidalgo had filed a motion to suppress in the district court
   contending that a border patrol agent had performed a traffic stop on a vehicle


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50051      Document: 00516055013           Page: 2    Date Filed: 10/14/2021




                                     No. 21-50051


   that he was riding in without reasonable suspicion and that the evidence
   obtained as a result of the stop was subject to suppression. While the district
   court agreed that certain of the evidence was subject to suppression, it found
   that Lara-Hidalgo’s “identity-related statements, fingerprints, and
   photograph” were not subject to suppression. Lara-Hidalgo challenges the
   district court’s partial denial of his motion to suppress on appeal but
   concedes, as he did in the district court, that his argument is foreclosed by
   United States v. Roque-Villanueva, 175 F.3d 345, 346 (5th Cir. 1999), and he
   raises the issue to preserve it for further review.
          The Government has moved for summary affirmance or,
   alternatively, for an extension of time to file a brief on the merits. This court
   has held that even if there was a Fourth Amendment violation, evidence of
   an alien’s identity is not suppressible. See United States v. Hernandez-
   Mandujano, 721 F.3d 345, 351 (5th Cir. 2013); Roque-Villanueva, 175 F.3d at
   346. Thus, Lara-Hidalgo’s argument is in fact foreclosed. See Roque-
   Villanueva, 175 F.3d at 346.
          Accordingly, summary affirmance is appropriate.           See Groendyke
   Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).                The
   Government’s motion for summary affirmance is GRANTED, and its
   alternative motion for an extension of time to file a brief on the merits is
   DENIED AS MOOT.                  The judgment of the district court is
   AFFIRMED.




                                           2